NOTICE OF ALLOWANCE
Allowance in response to amendments filed on 6/30/2021. 
Claims 1 - 19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 - 19 are allowable over the prior art of record because the art of record does not disclose or suggest obvious obtaining input data points associated with plurality of users entities corresponding to a user generated event or a user account; determining whether the input data points are labeled or unlabeled; in response to determining that the data points are labeled as positive, indicating a corresponding malicious entity, or negative, determining a set of features from the input data points using supervised machine learning techniques; generating a group of candidate single variable rules using the determined set of features that provide a greatest coverage of positive data points, wherein each rule specifies a matching condition based on a corresponding feature dimension; generating a group of candidate multi-variable rules from the single-variable rules; filtering the candidate single-variable and multi-variable rules using the negatively labeled input data points to generate a final set of valid rules; and outputting the final set of valid rules; and applying the final set of valid rules to input data to identify malicious accounts or events, in combination with the rest of the claimed limitations.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al (US 2018/0285745) teaches computer programs encoded on computer storage media, for rule generation and interaction. A rules engine is provided that does not require manual effort to generate or maintain high-quality rules over time for detecting malicious accounts or events. Rules no longer need to be manually added, tuned, or removed from the system. The system is able to determine the health of each rule and automatically add, tune, and remove rules to maintain a consistent, effective rule set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122